      Case 3:19-cr-00118 Document 19 Filed 05/28/19 Page 1 of 2 PageID #: 46



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON


UNITED STATES OF AMERICA


v.                                                CRIMINAL NO. 3:19-cr-00118


EDUARDO RIOS-RIOS



                                          ORDER

       Pending    is   the       Motion   of   the   United    States   of   America,

pursuant to Rule 6(e) of the Federal Rules of Criminal Procedure,

for    authorization        to    disclose     specified    grand   jury     materials

relevant to the above-styled case.                   Upon consideration of the

Motion, the Court finds that the disclosure of the specified grand

jury    materials      in    the    above-styled     case     to   counsel    for   the

defendant is necessary as an aid in preparation for trial and

authorizes the United States Attorney to disclose the same to

counsel for the defendant.

       The Grand Jury information referenced herein is provided

subject to the provisions of Rule 6(e), Federal Rules of Criminal

Procedure, and shall be used only in the preparation of the

defense.     Grand Jury material shall not be copied or published to

any person whose knowledge of the same is not necessary to the

preparation of the defense.               Upon request, all copies of Grand
   Case 3:19-cr-00118 Document 19 Filed 05/28/19 Page 2 of 2 PageID #: 47



Jury material will be returned to the Government or destroyed at

the close of the case.

     It is ORDERED that the motion in this matter be SEALED.

     The Clerk is directed to send a copy of this Order to counsel

of record for all parties.

                   28th
     Entered this _______ day of May, 2019.



                                         _____________________________
                                         ROBERT C. CHAMBERS
                                         United States District Judge




                                     2
